                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

EDWARD SILIPENA, et al.,                     :   Hon. Joseph H. Rodriguez

            Plaintiffs,                      :   Civil Action No. 16-711

      v.                                     :   MEMORANDUM OPINION
                                                       & ORDER
AMERICAN PULVERIZER CO., et al.,             :

            Defendants.                      :

      This matter is before the Court on Plaintiffs’ motion for leave to file a

Second Amended Complaint. Essentially, Plaintiffs allege that they

purchased a machine from Defendants for the intended use of shredding

and sorting automobile parts. Shortly after installation of the custom

machine, it malfunctioned and a fire ensued, disabling the machine and

resulting in loss of profitability, revenue, and other assets.

      Plaintiffs filed the original Complaint against Defendants American

Pulverizer Company (“Pulverizer”), Cooper & Associates LLC (“Cooper”),

Eriez Manufacturing Company (“Eriez”), Hustler Conveyor Company

(“Hustler”), and Pinnacle Engineering, Inc. (“Pinnacle”) on February 9,

2016. On March 27, 2017, after hearing oral argument, the Court granted

Defendants’ motion to dismiss Plaintiffs’ claim of fraudulent concealment,

which asserted that Defendants “intentionally, willfully, and maliciously”

concealed material defects from Plaintiffs. Further, the Court denied

                                         1
Plaintiffs discovery to ferret out the facts of this claim. The Court also

dismissed any claim for punitive damages with prejudice and granted leave

to file an Amended Complaint, which Plaintiffs did on April 13, 2017.

Plaintiffs were represented by predecessor counsel from the initiation of

this action through the filing of Plaintiffs’ Amended Complaint, and until

July 19, 2017. On December 7, 2017, Plaintiffs’ new counsel sought leave to

file a Second Amended Complaint “to both clarify the scope of their existing

pleading, and to add claims against Defendants based upon information

learned during discovery.” (Pl. Br., p. 1.)

      Count One (Products Liability) of the First Amended Complaint
      has been reorganized into Counts I, II, and III of the proposed
      Second Amended Complaint to clarify Plaintiffs’ intention to
      pursue strict product liability claims against the named
      Defendants for each of three similar causes of action, including
      manufacturing defect, design defect, and failure to warn. Count
      Two (Negligence) of the First Amended Complaint has been
      divided into two negligence counts in the Second Amended
      Complaint (Counts IV and V) to differentiate more clearly
      between the nature of the negligence claims alleged against
      each of the Defendants. Similarly, Count Three (Breach of
      Contract) in the First Amended Complaint has been
      reorganized into Counts VIII, IX, and X in the Second Amended
      Complaint to clarify that Plaintiffs intend to pursue claims for
      breach of express contracts, implied-in fact contracts, and
      implied-in-law contracts [as alternative claims], respectively. In
      each of these reorganized Counts, Plaintiffs have also amended
      their pleadings to reflect their current understanding of the
      relevant facts as developed during the course of discovery.

(Id. p. 4-5.)


                                         2
      Federal Rule of Civil Procedure 15 provides that leave to amend shall

be freely given when justice so requires. Fed. R. Civ. P. 15(a)(2). Thus, leave

should generally be granted absent undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, or futility of amendment. Foman v.

Davis, 371 U.S. 178, 182 (1962). The decision as to whether leave to amend

a complaint should be granted “is a matter committed to the sound

discretion of the district court.” Arab African Int’l Bank v. Epstein, 10 F.3d

168, 174 (3d Cir. 1993).

      In determining whether a proposed amendment would be futile, the

Court applies the same standard of legal sufficiency that applies to a motion

to dismiss filed under Rule 12(b)(6). Travelers Indemnity Co. v. Dammann

& Co., 594 F.3d 238, 243 (3d Cir. 2010). When deciding a 12(b)(6) motion

to dismiss, “courts accept all factual allegations as true, construe the

complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may

be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009) (quoting Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d

Cir. 2008)); Fed. R. Civ. P. 12(b)(6).


                                         3
       In discussing prejudice in the context of Rule 15, the Third Circuit

stated that “the non-moving party must do more than merely claim

prejudice; ‘it must show that it was unfairly disadvantaged or deprived of

the opportunity to present facts or evidence . . . .’” Bechtel v. Robinson, 886

F.2d 644, 652 (3d Cir. 1989). “Prejudice under Rule 15 means undue

difficulty in prosecuting [or defending] a lawsuit as a result of a change of

tactics or theories on the part of the party.” W S Int’l, LLC v. M. Simon

Zook, Co., 566 F. App’x 192, 200 (3d Cir. 2014) (citing Lundy v. Adamar of

New Jersey, Inc., 34 F.3d 1173, 1189 n.8 (3d Cir. 1994)).

      First, Plaintiffs have attempted to amend their products liability

claims to pursue strict product liability claims against Defendants under

“the Missouri product liability statutes, Mo. Ann. Stat. § 537.760, or the

strict product liability laws of any other applicable jurisdiction.” This would

prejudice the Defendants because it requires re-opening written discovery

to defend the suit as a result of a change in theory presented by Missouri, or

other, law, as well as under the umbrella of language that Defendants

“knew or should have known” about product defects.

      In addition, Plaintiffs seek to add four new Counts in their Second

Amended Complaint in general terms: Count VI (Gross Negligence), Count

VII (Recklessness/Willful Misconduct), Count XIV (Violations of Consumer


                                         4
Protection Statutes), and Count XV (Negligent Misrepresentation).

However, the Court has ruled that Plaintiffs’ claim of fraudulent

concealment, which asserted that Defendants “intentionally, willfully, and

maliciously” concealed material defects from Plaintiffs was dismissed

without an opportunity for “discovery to ferret out the facts of this claim.”

The Court also dismissed any claim for punitive damages with prejudice,

precluding any new claims that are punitive in nature. The new claims

outlined here will not be allowed, as allowing them as amendments would

be futile.

      Finally, and most troubling, Plaintiffs attempt to incorporate a second

fire into their basis for liability against Defendants. The December 2012 fire

at Plaintiffs’ facility has always been known to Plaintiffs; it cannot be

characterized as new information obtained through the course of discovery.

      The vast majority of Plaintiffs’ proposed edits are comprised of

unnecessary alterations to the language of the pleading asserting details

known to Plaintiffs at the time they filed the original Complaint. Exercising

its discretion, the Court will not allow leave to file a Second Amended

Complaint. The Defendants will be prejudiced by the delay in seeking to

include the new information in the present case, especially in light of the

failure to do so in the previous amendment. Further, it would be futile to


                                         5
allow Plaintiffs to attempt to resuscitate the allegations of fraudulent or

willful conduct already ruled on by this Court.

     For these reasons,

     IT IS ORDERED this 7th day of March, 2019 that Plaintiffs’ motion

for leave to file a Second Amended Complaint [80] is hereby DENIED.



                                             /s/ Joseph H. Rodriguez
                                             JOSEPH H. RODRIGEZ
                                                  U.S.D.J.




                                         6
